Exhibit 10.1
 

  EXECUTION VERSION
DATED: 1 JANUARY 2015
   
 
 
 
 
 
 
 
 
 
Novation and Amendment
Agreement
 

 
relating to
 
the novation and amendment of the amended and restated advisory agreement
between the Manager, the Fund and the Original Trading Advisor and the novation
of the letter agreement between the Manager, the Funds, the Selling Agent and
the Original Trading Advisor

 
 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
1.
Interpretation
2
2.
Novation
3
3.
Amendments to Novated Agreement
4
4.
Further Assurance
4
5.
Costs
4
6.
Notices
4
7.
Assignment
5
8.
Amendments
5
9.
Reservation of Rights
5
10.
Whole Agreement
5
11.
Severability
5
12.
Counterparts
5
13.
Governing Law
6
14.
Jurisdiction
6
Schedule 1 : Amendments to Novated Agreement
7
JFSC ANNEX
9


 
i 

--------------------------------------------------------------------------------

 
 
 
THIS AGREEMENT is dated 1 January 2015 and made



BETWEEN:


(1) 
ML BLUETREND FUTURESACCESSSM LLC, limited liability company incorporated in
Delaware whose office is at c/o Merrill Lynch Alternative Investments LLC at 250
Vesey Street, 11th Floor, New York, NY 10080 (the “Fund”);

 
(2) 
MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC, a limited liability company
incorporated in Delaware whose registered office is at 250 Vesey Street, 11th
Floor, New York, NY 10080 (the “Manager”);

 
(3)
BLUECREST CAPITAL MANAGEMENT LIMITED, a limited company incorporated in Guernsey
with registered number 58114 whose registered office is at BlueCrest House,
Glategny Esplanade, St Peter Port, Guernsey, GY1 1WR, Channel Islands (the
“Original Trading Advisor”); and

 
(4)
SYSTEMATICA INVESTMENTS LIMITED, a limited company incorporated in Jersey whose
registered office is at 47 Esplanade, St. Helier, Jersey, JE1 0BD (the “New
Trading Advisor”);

 
and with respect to the Letter Agreement (as defined below) only, additionally:
 
(5)
ML SYSTEMATIC MOMENTUM FUTURESACCESSSM LLC, limited liability company
incorporated in Delaware whose office is at c/o Merrill Lynch Alternative
Investments LLC at  250 Vesey Street, 11th Floor, New York, NY 10080
(“Systematic Momentum”);

 
(6)
ML TREND-FOLLOWING FUTURES FUND LP, Delaware limited partnership whose office is
at c/o Merrill Lynch Alternative Investments LLC at  250 Vesey Street, 11th
Floor, New York, NY 10080 (“Trend-Following”); and

 
(7)
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, a corporation incorporated
in Delaware whose office is at 250 Vesey Street, 11th Floor, New York, NY 10080
(the “Selling Agent”).

 
BACKGROUND:
 
(A)
Pursuant to the Original Agreement (as defined below), the Original Trading
Advisor has been engaged to make trading decisions and make investments on
behalf of the Manager and the Fund on the terms set forth therein.

 
(B)
The Original Trading Advisor entered into the Letter Agreement in order to set
forth the understanding of the parties as to the offering of interests in the
Fund, Systematic Momentum, Systematic Momentum Offshore (as defined below) and
the Trend-Following Fund.  Systematic Momentum Offshore has since been
liquidated.

 
(C)
The Original Trading Advisor wishes to novate its rights and obligations under
the Agreements (as defined below) to the New Trading Advisor on the terms of
this agreement, and wishes to be released and discharged from the further
performance of its obligations under the Agreements. The Parties wish to release
and discharge the Original Trading Advisor upon the condition that the New
Trading Advisor will perform and observe those obligations in place of the
Original Trading Advisor.

 
(D)
The New Trading Advisor, the Fund and the Manager then wish to amend the
Original Agreement, immediately following its novation, on the terms of this
agreement.

 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
THE PARTIES AGREE THAT:
 
1. 
Interpretation

 
1.1  
In this agreement, unless the context otherwise requires, the following words
have the following meanings:

 
“Agreements” means the Original Agreement and the Letter Agreement.
 
“Condition” means the New Trading Advisor obtaining all applicable legal,
regulatory or other licences, authorisations, registrations, consents and/or
approvals as may be necessary to enable it to perform its obligations under the
Original Agreement (as novated by this agreement).
 
“Effective Date” means the later of (i) 00:00 (London time) on 1 January 2015
and (ii) the satisfaction of the Condition, or such other time and date as may
be agreed between the parties.
 
“Funds” means the Fund, Systematic Momentum and Trend-Following and “each Fund”
shall mean each of the foregoing.
 
“Letter Agreement” means the letter agreement entered into on 22 June 2009
between the Fund, the Manager, the Original Trading Adviser, Systematic
Momentum, Systematic Momentum Offshore, Trend-Following and the Selling Agent,
as amended and restated by the second amended and restated letter agreement
dated 25 January 2010, by the separate letter agreement regarding the investment
in the Fund by Trend-Following dated 25 January 2010, by the Novation and
Amendment Agreement dated 31 July 2014, and as otherwise amended or novated from
time to time.
 
“Original Agreement” means the ML FuturesAccessSM Advisory Agreement entered
into as of 8 May 2008 between the Fund, the Manager and the Original Trading
Advisor, as amended and restated by the Amendment to ML FuturesAccessSM Advisory
Agreement dated 22 June 2009, the ML FuturesAccessSM Amended and Restated
Advisory Agreement dated 25 January 2010, the Amendment to Advisory Agreement
dated 3 May 2011, by the Novation and Amendment Agreement dated 31 July 2014,
and as otherwise amended and restated from time to time.
 
“Parties” means the Manager, the Funds, the Original Trading Advisor, the New
Trading Advisor and the Selling Agent.
 
“Systematic Momentum Offshore” means ML Systematic Momentum FuturesAccess Ltd.
 
1.2  
References to Clauses are to clauses of this agreement and headings are inserted
for convenience only and shall not affect the construction of this agreement.

 
1.3  
The parties acknowledge that the New Trading Advisor is the general partner of
Systematica Investments LP, a limited partnership formed in Guernsey, and that
the New Trading Advisor has entered into this agreement and will act pursuant to
the Novated Agreement (as defined below), solely in that capacity.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.4  
The parties acknowledge that the Original Trading Advisor is the general partner
of BlueCrest Capital Management LP, a limited partnership formed in Guernsey,
and that the Original Trading Advisor has entered into this agreement solely in
that capacity.

 
2. 
Novation

 
2.1  
Subject to Clause 2.5, the Parties agree that, notwithstanding any contrary
provision in the Agreements, on and from the Effective Date:

 
(A)  
the New Trading Advisor is substituted for the Original Trading Advisor under
the Agreements as if the New Trading Advisor had originally been the party to
the Agreements instead of the Original Trading Advisor and all references in the
Agreements to the Original Trading Advisor are to be read and construed mutatis
mutandis, as if they were references to the New Trading Advisor;

 
(B)  
the New Trading Advisor is bound by and must fulfil, comply with and observe all
the provisions of the Agreements, shall make each of the representations and
warranties in the Original Agreement beginning as of the Effective Date,
including without limitation those set forth in section 10(a) and Appendix A of
the Original Agreement, and shall enjoy all the rights and benefits of the
Original Trading Advisor under the Agreements, in each case whether in relation
to matters arising before or after the Effective Date; and

 
(C)  
each of the Manager, the Selling Agent and each Fund is entitled to the full
benefit of the Agreements and to enforce its rights and obligations thereunder
against the New Trading Advisor, whether in relation to matters arising before
or after the Effective Date.

 
2.2  
On and from the Effective Date, the New Trading Advisor shall assume all the
liabilities of the Original Trading Advisor arising under the Agreements,
whether in relation to matters arising before or after the Effective Date.

 
2.3  
To the fullest extent permitted by applicable law, on and from the Effective
Date, each of the Manager, the Selling Agent and each Fund releases and
discharges the Original Trading Advisor from any and all claims, actions,
proceedings, obligations and liabilities (including without limitation those
resulting from the negligence or wilful default of any Indemnified Party (as
defined below) or from the fraud of any partner, member, director, officer or
employee of any Indemnified Party) which each of the Manager, the Selling Agent
and each Fund has against the Original Trading Advisor pursuant to the
Agreements, whether in relation to matters arising before or after the Effective
Date.

 
2.4  
On and with effect from the Effective Date, the Original Trading Advisor shall
forfeit and surrender in favour of the New Trading Advisor any rights, benefits
and entitlements under the Agreements in relation to matters arising on or after
the Effective Date, and that it shall not be entitled to bring any claim under
or in connection with the Agreements against the Manager, the Selling Agent or
each Fund in relation to matters arising on or after the Effective Date.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
2.5  
Notwithstanding any other provision of this agreement, the Original Trading
Advisor retains all rights, benefits and entitlements under the Agreements in
relation to matters arising before the Effective Date, including without
limitation the rights to receive from the Funds any amounts payable in respect
of (i) any costs, fees or expenses incurred by the Original Trading Advisor for
which it is entitled to be reimbursed by the Funds under the Agreements or (ii)
any liabilities, obligations, losses, damages, suits and expenses for which the
Original Trading Advisor is entitled to be indemnified by the Funds under the
Agreements.

 
2.6  
To the fullest extent permitted by applicable law, the New Trading Advisor shall
indemnify and hold harmless each of the Original Trading Advisor, BlueCrest
Capital Management LP, their affiliates and each of their respective partners,
members, directors, officers and employees (each an “Indemnified Party”) from
all liabilities, obligations, losses, damages, suits and expenses (including the
cost of settling any action) (together, “Losses”) which may be incurred by or
asserted against it (whether to or by the Manager, the Selling Agent or each
Fund or to or by any third party) in connection with the Original Trading
Advisor’s duties, undertakings and obligations under the Agreements, whether
arising before or after the Effective Date, including without limitation Losses
resulting from the negligence or wilful default of any Indemnified Party or from
the fraud of any such partner, member, director, officer or employee who is not
the relevant Indemnified Party.

 
2.7  
Each of the Manager, the Selling Agent and each Fund hereby consents to the
novation and assignment of the Original Trading Advisor’s rights and duties to
the New Trading Advisor. Each of the Fund and the Manager confirms that it has
received Part 2 of the current Form ADV of the New Trading Advisor before
executing this agreement.

 
2.8  
Solely to the extent required by applicable law, the New Trading Advisor will
notify the Manager and the Fund of any change in the ownership of the New
Trading Advisor within a reasonable amount of time following such change.

 
3. 
Amendments to Novated Agreement

 
The Fund, the Manager and the New Trading Advisor agrees that, immediately
following this agreement becoming effective, the amendments set out in Schedule
1 hereto be made to the Original Agreement as novated pursuant to Clause 2 (the
“Novated Agreement”).
 
4. 
Further Assurance

 
At any time after the Effective Date each of the Parties shall, at the request
and cost of the party so requesting, execute or procure the execution of such
documents and do or procure the doing of such acts and things as the party so
requiring may reasonably require for the purpose of giving to the Party so
requiring the full benefit of all the provisions of this agreement.
 
5. 
Costs

 
Each Party to this agreement shall pay its own costs of and incidental to the
negotiation, preparation, execution and carrying into effect of this agreement.
 
6. 
Notices

 
The Parties agree that any notice or other communication required to be given
under this agreement or under the Agreements (to the extent applicable) shall be
deemed to have been duly served on the Manager, the Fund and the Original
Trading Advisor or the New Trading Advisor (as if it were a party to the
Agreements in place of the Original Trading Advisor) if it is served in
accordance with the notice provisions in the Original Agreement, with the
address details for the New Trading Advisor being the New Trading Advisor’s
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
address set out in the Original Agreement for the Fund, Manager and Original
Trading Advisor and on page 1 for the New Trading Advisor.
 
7. 
Assignment

 
Subject to the assignment provisions set out in the Agreements, none of the
Parties shall assign all or any of its rights or benefits under this agreement
without the written consent of the other Parties.
 
8. 
Amendments

 
No amendment to this agreement shall be effective unless made in writing and
executed as an agreement by each of the Parties.
 
9. 
Reservation of Rights

 
9.1  
The rights, powers, privileges and remedies provided in this agreement are
cumulative and are not exclusive of any rights, powers, privileges or remedies
provided by law or otherwise.

 
9.2  
No failure to exercise nor any delay in exercising by any party to this
agreement any right, power, privilege or remedy under this agreement shall
impair or operate as a waiver thereof in whole or in part.

 
9.3  
No single or partial exercise of any right, power, privilege or remedy under
this agreement shall prevent any further or other exercise thereof or the
exercise of any other right, power, privilege or remedy.

 
10. 
Whole Agreement

 
10.1  
This agreement, together with any documents referred to in it, constitutes the
whole agreement between the parties relating to the subject matter of this
agreement and supersedes and extinguishes any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature,
whether in writing or oral, relating to such subject matter.

 
10.2  
Each Party acknowledges that it has not been induced to enter into this
agreement by any representation or warranty other than those contained in this
agreement and, having negotiated and freely entered into this agreement. Each
party acknowledges that its legal advisers have explained to it the effect of
this Clause 10.2.

 
11. 
Severability

 
If any provision of this agreement shall be held to be illegal, void, invalid or
unenforceable under the laws of any jurisdiction, such provision shall be deemed
to be deleted from this agreement as if it had not originally been contained in
this agreement and the legality, validity and enforceability of the remainder of
this agreement in that jurisdiction shall not be affected, and the legality,
validity and enforceability of the whole of this agreement in any other
jurisdiction shall not be affected. Notwithstanding the foregoing in the event
of such deletion the Parties shall negotiate in good faith in order to agree the
terms of a mutually acceptable and satisfactory alternative provision in place
of the provision so deleted.
 
12. 
Counterparts

 
This agreement may be executed in any number of counterparts, which shall
together constitute one agreement. Each party may enter into this agreement by
signing any such counterpart.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
13. 
Governing Law

 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW, EXCEPT WHERE SPECIFIC PROVISIONS HEREOF REFER TO THE LAWS,
RULES OR REGULATIONS OF OTHER JURISDICTIONS.
 
14. 
Jurisdiction

 
The parties hereto agree that any action or proceeding arising directly,
indirectly or otherwise in connection with, out of, related to or from this
agreement, any breach hereof or any transaction covered hereby, shall be
resolved, whether by arbitration or otherwise, within the County of New York,
City of New York, State of New York or the Island of Jersey, as applicable
pursuant to Clause 13. Accordingly, the parties consent and submit to the
jurisdiction of the federal and state courts and any applicable arbitral body
located within the County of New York, City of New York, State of New York and
the Island of Jersey. The parties further agree that any such action or
proceeding brought by either party to enforce any right, assert any claim, or
obtain any relief whatsoever in connection with this agreement shall be brought
by such party exclusively in federal or state courts, or if appropriate before
any applicable arbitral body, located within the County of New York, City of New
York, State of New York and the Island of Jersey.
 


 
 
6

--------------------------------------------------------------------------------

 


 
SCHEDULE 1 : AMENDMENTS TO NOVATED AGREEMENT
 
1.  
The New Trading Advisor will not be authorised or regulated by the Guernsey
Financial Services Commission. The New Trading Advisor is licensed and regulated
by the Jersey Financial Services Commission. As such:

 
(A)  
the GFSC Annex shall be deleted; and

 
(B)  
the Novated Agreement shall be amended to incorporate the appended JFSC Annex,
which shall form part of the Novated Agreement.

 
2.  
Without prejudice to the generality of the foregoing or Clause 2.1(A) above of
this agreement, the following amendments shall also be made to the Novated
Agreement:

 
(A)  
references to “BlueCrest Capital Management LP” shall be deleted from the
Novated Agreement and replaced with “Systematica Investments LP”.

 
(B)  
the wording of Section 2(k) shall be deleted in its entirety and replaced with
the following:

 
“The Trading Advisor may delegate any of its duties and obligations hereunder to
any of its duly appointed affiliated sub-investment managers (each a “Trading
Advisor Subsidiary”), including but not limited to Systematica Investments
Jersey Limited; provided that the Trading Advisor shall act in good faith and
shall exercise reasonable skill and care in the selection, use and monitoring of
the Trading Advisor Subsidiary. The Trading Advisor Subsidiary may sub-delegate
any of its duties and obligations to to any of its duly appointed sub-investment
managers including but not limited to (i) BlueCrest Capital Management Guernsey
L.P. (operating solely through its Geneva branch); (ii) BlueCrest Capital
Management (Singapore) Pte. Ltd.; and (iii) Systematica Investments GP Limited,
as general partner of Systematica Investments Guernsey LP, operating solely
through its Geneva branch ((i) to (iii) together, the “Sub-Delegates”). Without
the prior written consent of the Manager and the Fund, the Trading Advisor shall
not delegate and the Trading Advisor Subsidiary shall not sub-delegate any
portion of its duties to any person that is not a Trading Advisor Subsidiary or
a Sub-Delegate. In connection with any such delegation, the Trading Advisor may
provide information about the Fund and its portfolio to the Trading Advisor
Subsidiary or the Sub-Delegates. The Trading Advisor shall be responsible for
the costs of any such delegation or sub-delegation including, without
limitation, any fees and expenses of a Trading Advisor Subsidiary or the
Sub-Delegates. For the avoidance of doubt, the Trading Advisor shall only be
permitted to delegate its duties and obligations hereunder to an entity which is
part of the Systemica Group or to a Sub-Delegate.
 
 
For the purposes of this Section 2(k), “Systematica Group” shall mean the
Trading Advisor, Systematica Investments Jersey Limited and such other entity or
entities as may from time to time share common control with the Trading Advisor.

 
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
The Trading Advisor shall remain liable for the negligence, misconduct and
breach of the Advisory Agreement by any of its delegates.”
 
(C)  
“except where specific provisions hereof refer to the laws, rules or regulations
of other jurisdictions” shall be added to the end of Clause 17.

 
(D)  
“or the Island of Jersey” shall be added after the reference to “State of New
York” in the first sentence of Clause 18 and “and the Island of Jersey” shall be
added after the reference to “State of New York” in the second and third
sentences of Clause 18.

 


 


 


 
8

--------------------------------------------------------------------------------

 


JFSC ANNEX
 


1.  
The Trading Advisor is licensed and regulated for the conduct of “fund services
business” by the Jersey Financial Services Commission (the “JFSC”), and/or any
successor authority carrying out all or part of the relevant functions thereof
applicable to the business to which this Agreement relates under the Financial
Services (Jersey) Law, 1998, as amended (the “FSJL”).



2.  
The Trading Advisor hereby covenants with the Fund and the Manager that for so
long as this Agreement remains in force it shall carry out its duties and
obligations and exercise its powers and discretions under this Agreement in
accordance with the FSJL and the Codes of Practice for fund services business
promulgated by the JFSC and as amended and updated from time to time (the
“COP”).



3.  
In addition to the Manager’s and Fund’s representations and warranties set out
in Section 10 the following representation shall be added both as a new Section
10(b)(viii) and as a new Section 10(c)(vii):



“the following QSMA Warning has been received from the Trading Advisor:


QSMA WARNING


Systematica Investments Limited (the “Operator”) intends to provide
discretionary investment management services (the “Services”) to you, its
client(s), in connection with a segregated managed account which it is intended
will be a Qualifying Segregated Managed Account (a “QSMA”) pursuant to the
provisions of the Financial Services (Investment Business (Qualifying Segregated
Managed Accounts – Exemption)) (Jersey) Order 2014 (the “QSMA Order”). In
respect of its provision of the Services in connection with your QSMA, the
Operator, when in compliance with the conditions specified in the QSMA Order,
will be subject to only some, and importantly therefore not all, of the
provisions of the Financial Services (Jersey) Law 1998, as amended (the “Law”).
The Operator would not, in such circumstances, be registered by the Commission
in respect of its provision of the Services even though the Operator may be
registered pursuant to the Law to conduct investment business. Additionally,
whilst the Operator is required by the QSMA Order to be registered pursuant to
the Law to conduct fund services business in at least one relevant class of such
activity, such licensing will not apply to the Operator’s activities and
provision of the Services in connection with your QSMA.


Participation in a QSMA in respect of which the Operator is placing reliance on
the QSMA Order (such QSMA, a “Relevant QSMA”) is only suitable for professional
or highly sophisticated and experienced investors. In addition, participation in
a Relevant QSMA is intended only for those making the prescribed minimum
financial contribution or commitment of US$1 million (or currency equivalent).
(If you intend to become a joint owner of a Relevant QSMA but your own financial
contribution would be less than such amount, you should take particular care to
ensure that participation in such QSMA is suitable for you). Investment in a
Relevant QSMA may involve special risks that could lead to the loss of all or a
substantial portion of your investment as well as the possibility of incurring
financial liabilities in excess of your investment. You are wholly responsible
for ensuring that all aspects of your proposed participation in a Relevant QSMA
and the risks involved are acceptable to you.


It must be distinctly understood that the Jersey Financial Services Commission:
(i) has not evaluated or approved your QSMA; and (ii) does not take any
responsibility for the financial soundness of a party’s participation in a
Relevant QSMA or for the correctness of any
 
 
 
 
9

--------------------------------------------------------------------------------

 


statements made, or opinions expressed, with regard to the same by any party.
The Commission is protected by the Law against liability arising from the
discharge of its functions thereunder.”
 
4.  
In addition to the termination provisions set out in Sections 7(b)(i), 7(b)(ii),
7(b)(iii) and 7(b)(iv) of this Agreement, the following two provisions shall be
incorporated as new Sections 7(b)(v) and 7(b)(vi):



“(v) the Trading Advisor may terminate this Agreement upon notice in writing to
the Fund if the Fund requests categorisation as a retail client (as defined in
the COP) either generally or in specific circumstances; and


(vi) this Agreement shall terminate immediately upon the Trading Advisor ceasing
to be licensed and regulated by the JFSC.”


 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 
PURSUANT TO AN EXEMPTION FROM THE U.S. COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
U.S. COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE U.S. COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.


IN WITNESS whereof the parties hereto have caused this agreement to be signed as
of the day and year first above written.


 

Executed by ) ML BLUETREND FUTURESACCESSSM LLC ) acting by: ) MERRILL LYNCH
ALTERNATIVE  ) INVESTMENTS LLC, Manager )         Executed by ) MERRILL LYNCH
ALTERNATIVE ) INVESTMENTS LLC ) acting by: )         Executed by ) BLUECREST
CAPITAL MANAGEMENT LIMITED ) acting as the general partner of  ) BLUECREST
CAPITAL MANAGEMENT LP )         Executed by ) SYSTEMATICA INVESTMENTS LIMITED )
acting as the general partner of ) SYSTEMATICA INVESTMENTS LP ) acting by Robert
Heaselgrave, Director )         With respect to the novation of the Letter
Agreement only:       Executed by ) ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC )
acting by:  ) MERRILL LYNCH ALTERNATIVE ) INVESTMENTS LLC, Manager  )        
Executed by ) ML TREND-FOLLOWING FUTURES FUND LP ) acting by:  ) MERRILL LYNCH
ALTERNATIVE  ) INVESTMENTS LLC, General Partner  )    

 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 

    Executed by ) MERRILL LYNCH PIERCE FENNER & SMITH INC. ) acting by:   )
__________________, Managing Director  )

 
 
 
 
 
 
 
 
 
 
 
 
 
 
12


--------------------------------------------------------------------------------